Martin, J.
delivered the opinion of the court. The plaintiff and appellee prays that the appeal be dismissed, on the ground of its having been granted, before the judgment ap*90pealed from, had become complete by the signature of the judge. This appears to be the fact.
East’n District.
March, 1823.
Moreau for the plaintiff, Young for the defendant.
The counsel refers us to Turpin vs. his creditors, 9 Martin, 518; Shaumburg vs. Torry & al. syndics; 10 Martin, 179; Fortin vs. Randolph, 11 Martin, 275.
The appeal granted on the 15th, was of a judgment signed on the 19th of February last. It was clearly premature.
It is therefore ordered, that the appeal be be dismissed.